United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Bachmann et al.			:
Application No. 17/072,552			:		Decision on Petition under
Filing Date: October 16, 2020		:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 153718.00106		:


This is a decision on the petition filed under 37 C.F.R. § 1.55(e) on February 25, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), and/or 35 U.S.C. § 365(a) or (b), for the benefit of priority to the filing date of foreign Application No. 102019128179.2 filed in Germany on October 18, 2019.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The application was filed with an application data sheet (“ADS”) on October 16, 2020.  The ADS states this application claims priority to German Application No. 102019128179.2 filed October 18, 2018.

The Office did not enter the foreign priority claim for two reasons. First, the ADS is not properly signed.  Second, this application was filed more than twelve months after the filing date listed for the foreign application.

The Office issued a filing receipt on October 26, 2020.  The filing receipt does not list the foreign priority claim.

A properly signed corrected ADS listing the priority information set forth in the original ADS was filed on December 7, 2020.  The Office did not enter the foreign priority claim because this application was filed more than twelve months after the filing date listed for the foreign application.  The Office also did not enter the foreign priority claim in the corrected ADS because the corrected ADS does not comply with 37 C.F.R. § 1.76(c)(2).

An ADS adding, deleting, or modifying one or more priority claims must identify the information that is being changed relative to the priority information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most

recent filing receipt issued by the Office for an application.  As of the date the corrected ADS was filed, there were not priority claims of record.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a priority claim, all of the information applicable to the priority claim must be underlined.

The corrected ADS filed December 7, 2020, fails to comply with 37 C.F.R. § 1.76(c)(2) because the information for the foreign priority claim is not underlined.

The Office issued a second filing receipt on December 10, 2020.  The second filing receipt does not list the foreign priority claim.

A certified copy of the foreign application was filed on December 30, 2020.

A second corrected ADS listing the priority information set forth in the original ADS was filed on February 1, 2022.  The priority information is not underlined in the second corrected ADS.  The priority claim was not entered for the following reasons:

(1)	The corrected ADS does not comply with 37 C.F.R. § 1.76(c)(2) because the priority information to be added to the record is not underlined; 
(2)	This application was filed more than twelve months after the filing date listed for the foreign application; and
(3)	A grantable petition under 37 C.F.R. § 1.55(e) had not been filed despite the fact the second corrected ADS was filed after the expiration of the time period set forth in 37 C.F.R. § 1.55(d).

A third corrected ADS was filed on February 4, 2022.  The third corrected ADS accurately states the foreign application was filed on October 18, 2019 (not October 18, 2018). The only priority information underlined in the third corrected ADS is the filing date of the foreign application.  The priority claim was not entered for the following reasons:

(1)  	The corrected ADS does not comply with 37 C.F.R. § 1.76(c)(2) because the only priority information underlined is the filing date of the foreign application; and
(2)	A grantable petition under 37 C.F.R. § 1.55(e) had not been filed despite the fact the second corrected ADS was filed after the expiration of the time period set forth in 37 C.F.R. § 1.55(d).

The petition was filed on February 25, 2022.  A petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim for priority under 35 C.F.R. § 1.55 requires:

(1)	An application data sheet in compliance with 37 C.F.R. § 1.76 including a priority claim to the foreign application, which identifies the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, unless previously submitted;
	(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3)	A statement that the entire delay between the date the claim was due under         37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.1 

The petition does not satisfy requirement (1).  A petition under 37 C.F.R. § 1.55(c) must include a corrected ADS in compliance with 37 C.F.R. § 1.76 unless such a corrected ADS was previously submitted.  The petition is not accompanied by a corrected ADS, and the third corrected ADS filed February 4, 2022, does not comply with 37 C.F.R. § 1.76(c)(2).  

The petition satisfies requirements (2) and (3) in so far as the petition includes the required petition fee of $2,100 and an adequate statement of delay.2

In view of the prior discussion, the petition is dismissed.

A renewed petition and a new corrected ADS may be filed in response to this decision. The new corrected ADS should list the foreign priority claim with all of the information for the claim underlined.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.55(e)(4).
        2 37 C.F.R. § 1.55(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.55(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.